PER CURIAM.
Sean A. Walker appeals from an order summarily denying his rule 3.800(a) motion to correct illegal sentence, which he had filed in connection with one of his criminal cases. That order also prohibited him from filing any further pro se motions with respect to three lower tribunal eases. We affirm in part and reverse in part.
We affirm the summary denial of the rule 3.800(a) motion without further discussion. However, we grant relief on the prohibition of filing. As the state properly acknowledged in its response to this court’s limited order to show cause, the trial court should not have prohibited Walker from filing any further pro se motions in the cases listed without first providing him with notice and an opportunity to respond. See State v. Spencer, 751 So.2d 47 (Fla.1999); Martin v. Circuit Court, Seventeenth Judicial Circuit, 627 So.2d 1298 (Fla. 4th DCA 1993).

Affirmed in part, reversed in part, and remanded.

STEVENSON, C.J., WARNER and GROSS, JJ., concur.